                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 MARSHALL LACKEY II,

                       Plaintiff,

                       v.                           CAUSE NO.: 3:18-CV-892-JD-MGG

 INDIANA PAROLE BOARD, et al.,

                       Defendants.

                                    OPINION AND ORDER

         Marshall Lackey II, a prisoner without a lawyer, filed a complaint. A document

filed pro se is to be liberally construed, and a pro se complaint, however inartfully

pleaded, must be held to less stringent standards than formal pleadings drafted by

lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). Nevertheless, pursuant to 28 U.S.C. §

1915A, I must review the complaint and dismiss it if the action is frivolous or malicious,

fails to state a claim, or seeks monetary relief against a defendant who is immune from

such relief. “In order to state a claim under [42 U.S.C.] § 1983 a plaintiff must allege: (1)

that defendants deprived him of a federal constitutional right; and (2) that the

defendants acted under color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir.

2006).

         In the complaint, Lackey alleges that an unknown officer arrested him at his

residence for failing to report to his parole officer. Based on his conversation with this

officer, Lackey realized that the unknown officer had been searching for him at an

incorrect address. Later, at his parole revocation hearing, the parole board falsely
represented that the State court ordered him to report to his parole officer. The parole

board revoked his parole based on the unknown officer’s misrepresentations, resulting

in a one-year term of incarceration. Lackey maintains that he did not violate the terms

of his parole and seeks money damages.

       Lackey’s claim is essentially a challenge to the validity of his parole revocation

and his one year-term of incarceration. “[A] state prisoner’s claim for damages is not

cognizable under 42 U.S.C. § 1983 if a judgment in favor of the plaintiff would

necessarily imply the invalidity of his conviction or sentence, unless the prisoner can

demonstrate that the conviction or sentence has previously been invalidated.” Edwards

v. Balisok, 520 U.S. 641, 643 (1997). This doctrine extends to claims that “would

necessarily invalidate a confinement imposed by a legal process, such as a parole board

hearing.” Brown v. Hackbarth, 445 F. App'x 865, 867 (7th Cir. 2011); see also Wilkinson v.

Dotson, 544 U.S. 74, 82 (2005); Pickens v. Moore, 806 F. Supp. 2d 1070, 1074 (N.D. Ill.

2011). Because a favorable ruling on Lackey’s claim would necessarily imply that

Lackey’s incarceration is invalid, he cannot proceed on his claim for money damages.

       Though it is usually necessary “to give pro se litigants one opportunity to amend

after dismissing a complaint[,] that’s unnecessary where, as here, it is certain from the

face of the complaint that any amendment would be futile or otherwise unwarranted.”

Carpenter v. PNC Bank, Nat. Ass’n, 633 Fed. Appx. 346, 348 (7th Cir. 2016); Luevano v.

Wal-Mart, 722 F.3d 1014 (7th Cir. 2013); Hukic v. Aurora Loan Servs., 588 F.3d 420, 432

(7th Cir. 2009) (“[C]ourts have broad discretion to deny leave to amend where . . . the

amendment would be futile.”).


                                              2
       For these reasons, the court DISMISSES this case pursuant to 28 U.S.C. § 1915A

because it does not state a claim.

       SO ORDERED on November 8, 2018

                                                   /s/ JON E. DEGUILIO
                                               JUDGE
                                               UNITED STATES DISTRICT COURT




                                           3
